UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4132
DARRELL VON JONES,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                Catherine C. Blake, District Judge.
                            (CR-99-174)

                      Submitted: January 31, 2001

                      Decided: February 14, 2001

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James Wyda, Federal Public Defender, Beth Farber, Assistant Federal
Public Defender, Baltimore, Maryland, for Appellant. Lynne A. Bat-
taglia, United States Attorney, Bryan E. Foreman, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. JONES
                              OPINION

PER CURIAM:

   Darrell Von Jones was convicted after a jury trial of being a felon
in possession of a firearm and possession with intent to distribute
marijuana. He received an enhanced sentence as an armed career
criminal under 18 U.S.C. § 924(e). On appeal, he raises two nonmeri-
torious issues. For the reasons that follow, we affirm.

   First, we do not find that the district court abused its discretion by
allowing a letter into evidence. See Fed. R. Evid. 801(d)(1)(B); Tome
v. United States, 513 U.S. 150, 157-58 (1995); United States v. Acker,
52 F.3d 509, 516-17 (4th Cir. 1995). Second, we do not find that the
Supreme Court’s recent opinion in Apprendi v. New Jersey, 530 U.S.
466 (2000), affects Jones’ enhanced sentence for being an armed
career criminal. United States v. Dorris, ___ F.3d ___, 2000 WL
1869462, at *5 (10th Cir. 2000) (holding that § 924(e) sentence not
affected by Apprendi).

  Accordingly, we affirm Jones’ convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED